NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICIA HARDING MORRISON,                     No. 21-15277

                Plaintiff-Appellant,           D.C. No. 2:14-cv-01207-RFB-BNW

 v.
                                               MEMORANDUM*
QUEST DIAGNOSTICS INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Patricia Harding Morrison appeals pro se from the district court’s order

denying her post-judgment motion to reopen her diversity action. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch.

Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying Morrison’s motion

to reopen the action because the motion was filed more than one year after entry of

judgment. See Fed. R. Civ. P. 60(c)(1); Nevitt v. United States, 886 F.2d 1187,

1188 (9th Cir. 1989) (motion for relief from judgment based on newly discovered

evidence must be made within one year after judgment was entered).

      We do not consider Morrison’s contentions regarding the district court’s

denial of her prior post-judgment motions because Morrison failed to file a timely

notice of appeal of these post-judgment orders. See Fed. R. App. P. 4(a)(1)(A)

(notice of appeal must be filed within 30 days from judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Morrison’s supplemented motion for injunctive relief (Docket Entry Nos. 28

and 29) is denied.

      AFFIRMED.




                                          2                                       21-15277